Hire, C. J. In the statement of facts will be found the compláint, which was met by a demurrer. The chancery court sustained it, and the plaintiffs brought the case here. There are sufficient allegations in the complaint to make a cause of action in equity, within the principles announced in the cases of Jones v. Graham, 36 Ark. 383; McGaughey v. Brown, 46 Ark. 25; Hankins v. Layne, 48 Ark. 544; Cornish v. Johns, 74 Ark. 231. Moreover, there are sufficient allegations which, if sustained by the evidence, would prevent Eagle reaping the benefit of his purchase, although the title may have been acquired in. proceedings unassailable at law or in equity, on account of his conduct in acquiring the title himself, instead of protecting the ■estate of which he was administrator. Whether the allegations are sufficient to charge the purchaser with notice is not important to determine now, for, whether he is chargeable or not, the allegations are sufficient to hold Eagle as trustee, even if it be conceded that Barton is an innocent purchaser. Appellee treats the complaint as an attack upon judgments of superior courts; but the court does not understand it as attacking the judgments, but as attacks upon Eagle’s conduct. Some of the- charges may be sufficient to collaterally attack-judgments; that is not important on this hearing, however, for, if none are sufficient, still there is sufficient charged to hold Eagle as trustee. . ■ Reversed and remanded, with directions to overrule the demurrer. •Mr Justice Hart presided in the chancery court, and did not participate herein.